Citation Nr: 0026824	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disc herniation of 
L3-4 and L4-5, claimed as secondary to the service connected 
laminal defect of L-5.

2.  Entitlement to service connection for disability of T10-
11.

3.  Entitlement to an increased evaluation for laminal defect 
of L-5, with spondylolisthesis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 1997 and August 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
September 1997 rating decision confirmed and continued a 40 
percent rating for laminal defect L5 with spondylolisthesis 
and limitation of motion, which had been in effect since May 
1991.

In February 1999, the Board remanded the case for additional 
development.  Subsequently, an August 1999 rating action 
continued the prior denial, and denied the veteran's claims 
for service connection for service connection for disc 
herniation of L3-4 and L4-5, claimed as secondary to the 
service connected laminal defect of L-5, and for service 
connection for disability of T10-11.

In April 2000, the Board remanded the case for due process 
considerations.  The case is now in a proper procedural 
posture for Board review.


FINDINGS OF FACT

1.  The evidence indicates that the veteran has disc 
herniation of L3-4 and L4-5, as well as herniated nucleus 
pulposus at T10-11; however, the objective medical evidence 
of record indicates that the thoracic pathology was first 
shown many years after separation from service, and that the 
disc herniation of L3-4 and L4-5 is unrelated to the service 
connected L-5 laminal defect with spondylolisthesis, first 
noted during service.

2.  The veteran's service connected laminal defect of L-5, 
with spondylolisthesis, is manifested by severe limitation of 
lumbar spine motion; a laminectomy was accomplished in 
November 1998, the fixation was done in a favorable position, 
and there are no significant neurological findings related to 
that disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for service connection for disc 
herniation of L3-4 and L4-5, claimed as secondary to the 
service connected laminal defect of L-5, and for service 
connection for disability of T10-11.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for laminal defect of L-5, with spondylolisthesis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was originally service-connected for laminal 
defect of the fifth lumbar vertebra (L5) with 
spondylolisthesis based in part on service medical records 
showing X-ray evidence of spondylolisthesis of L5.  He was 
initially rated at 10 percent for slight limitation of motion 
in a February 1981 decision, which was increased to 20 
percent in an October 1982 rating decision for moderate 
limitation of motion, and finally 40 percent in a December 
1991 rating decision based on severe limitation of motion.  

The veteran's medical history is complicated by an 
intervening injury to his back. In February 1995, he fell 
backward off a chair at work, sustaining an injury to his 
lower back.  Subsequent treatment records showed a herniated 
L3-4 disk.  The veteran thereafter filed a claim for an 
increased rating claiming that his back disability should be 
rated using the diagnostic code for degenerative disc 
disease.  An October 1996 Board decision confirmed and 
continued the veteran's 40 percent rating for limitation of 
motion.  The veteran filed another claim for an increase in 
his rating in August 1997.  

The veteran then raised additional issues in statements dated 
in October 1997 and January 1998.  The former indicated a 
claim for service connection for herniated discs at L3 and 4, 
and L4 and 5 secondary to his service-connected disability.  
The latter indicated that he would like service connection 
for T10-11 disc with posterior right lateral disc herniation 
and posterior bony spur formation.  Those service connection 
claims, as well as the claim for an increased evaluation, are 
now before the Board.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issues 
of service connection for disc herniation of L3-4 and L4-5, 
claimed as secondary to the service connected laminal defect 
of L-5, and for service connection for disability of T10-11, 
the Board concludes that the veteran's claims for those 
benefits are not well grounded.

The service medical records show several treatments for low 
back pain; this was variously diagnosed as minimal back 
strain, acute back muscle spasm, and recurrent back pain.  X-
rays showed spondylolysis and spondylolisthesis of L5.  No 
thoracic spine pathology was noted during service or on VA 
examinations dated in December 1980 and January 1993.  

A CT scan in April 1997 showed a small centrally herniated 
disc at the L3-L4 level.  An EMG in that same month showed 
evidence of denervation at L3-4, suggestive of L3-4 
radiculitis.  August 1998 testing showed herniated nucleus 
pulposus at T9-10 and T10-11.  

On a VA orthopedic examination in April 1998, the veteran 
reported that he had had severe back pain since injuring his 
back in 1995.  The diagnosis was degenerative disc disease 
with spondylolisthesis at L5-S1, and degenerative discs in 
the lower thoracic area with bony spurring.  The examiner 
noted:

The question arises as to whether the 
patient's thoracic problems are directly 
related to the lumbar area problems that 
he experiences.  Since the injury to the 
patient's back occurred approximately 
fifteen years after his discharge from 
the service, I do not feel that there is 
any service connection associated with 
the thoracic spine.  Also, I do not feel 
that there is any connection between a 
lumbar pathology, which is service 
connected, and a thoracic pathology 
recently defined by MRI.

A VA orthopedic examiner opined in June 1999 that:  

It is my feeling that there was no cause 
or relationship between the veteran's 
service connected defect in the lumbar 
vertebra, and the non service connected 
disorders in the L3-L4, L4-L5, T10-T11, 
and the C6-C7, and C7-T1 vertebra.  

The evidence indicates that the veteran does have disc 
herniation of L3-4 and L4-5, as well as herniated nucleus 
pulposus at T10-11; however, the objective medical evidence 
of record indicates that the thoracic pathology was first 
shown many years after separation from service, and that the 
disc herniation of L3-4 and L4-5 is unrelated to the service 
connected L-5 laminal defect with spondylolisthesis, first 
noted during service.  The veteran has contended, in written 
statements and testimony before the Board, that the disc 
herniation of L3-4 and L4-5, is causally related to the 
service connected laminal defect of L-5, and that the 
disability of T10-11 is a result of his period of service.  
However, his lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge and are not competent 
evidence that would render his claims well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions that his disc herniation of L3-4 and L4-5 is 
secondary to the service connected laminal defect of L-5, or 
that his disability of T10-11 is a result of service, his 
claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for disc 
herniation of L3-4 and L4-5, claimed as secondary to the 
service connected laminal defect of L-5, and for service 
connection for disability of T10-11, are plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, those claims are 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

Increased Rating Claim

The veteran's claims for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service connected laminal defect of L-5, with 
spondylolisthesis, is currently evaluated at the maximum 40 
percent evaluation based on severe limitation of lumbar spine 
motion under Diagnostic Code 5292.  38 C.F.R. Part 4, Code 
5292 (1999).

Under Code 5293, the current 40 percent rating contemplates a 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).

In November 1998, the veteran underwent an L5 laminectomy 
with bilateral L5-S1 foraminotomies and L5-S1 fusion with 
instrumentation and autologous bone graft using pedicle screw 
system.

A VA orthopedic examination was conducted in April 1999.  The 
veteran reported severe upper and lower back pain, and pain 
in both legs.  He stated that he fatigued easily in the legs, 
and used crutches for ambulation.  He had a numbness 
sensation in the feet and difficulty urinating.  On 
examination, the veteran was unable to disrobe.  He had 
trembling sensations of the lower extremities on standing.  
The veteran stood flexed at the hips and had marked rigidity 
of the lumbar spine.  There was no heel or toe raising 
capability, and the ranges of motion were zero in all 
directions.  There was absent patella reflex bilaterally, and 
1+ Achilles on the right, and zero on the left.  There was 
decreased sensation at the L5-S1 root bilaterally.  There was 
positive straight leg raising test at 30 degrees extension.  
There was tenderness of the thoracic and lumbar musculature.  
The diagnoses were multiple disc herniations in the thoracic 
and lumbar spines with marked paralumbar spasm of the 
musculature, and secondary weakness in the lower extremities 
due to lack of activity and exercise.  MRI of the lumbar 
spine showed L3-L4 disc herniation with impingement of the 
nerve roots and L4-L5 central herniation of the disc.  The 
examiner stated that it was his opinion that "the veteran's 
spinal condition has progressed and is certainly more than a 
40% disability at the present time."  In a June 1999 
addendum to his report, the examiner stated that the fixation 
that was performed was done in a favorable position.  He 
differentiated between the veteran's "service connected 
defect in the lumbar vertebra, and the non service connected 
disorders in the L3-L4, L4-L5, T10-T11, and the C6-C7, and 
C7-T1 vertebra."  However, the examiner stated that there 
was an additional loss of motion due to pain in all areas of 
the neck and back, and that the veteran usually had pain in 
his back at all times.  The examiner concluded by noting that 
the veteran had a marked disability and severe limitation of 
normal function.  

The medical evidence of record demonstrates severe 
limitation of lumbar spine motion as contemplated by the 
current 40 percent evaluation under code 5292.  The Board 
has considered the veteran's disability under code 5293 
which pertains to intervertebral disc syndrome.  However, 
while muscle spasm has been demonstrated, there are no 
significant neurological findings shown that are related to 
the service connected defect in the lumbar vertebra, with 
spondylolisthesis, as opposed to the non service connected 
disorders in the L3-L4 and L4-L5 vertebrae.  A pronounced 
neurological disability is required for a 60 percent 
evaluation.  38 C.F.R. Part 4, § 4.7, Code 5293 (1999).  
However, while that level of overall lower back disability 
may well be present in this case (as noted by the VA 
examiner in the April 1999 report), it cannot be attributed 
to the service connected disorder, which has been surgically 
fixed in a favorable position.  If the disability were rated 
analogous to the evaluation for lumbosacral strain, the 
veteran is already in receipt of the maximum 40 percent 
evaluation assignable under that code.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).

Similarly, any additional functional loss noted on 
examination is attributable to the non-service connected low 
back pathology.  Thus, the Board finds that the veteran's 
service connected functional loss is adequately compensated 
by the 40 percent evaluation of his lumbar spine, and there 
is no basis for consideration of a higher evaluation based on 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 40 percent for his 
service-connected laminal defect of L-5, with 
spondylolisthesis.  As the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

